            Case 1:21-cv-10618-LTS Document 1 Filed 04/13/21 Page 1 of 18




                               IN THE UNITED STATES COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

 AMAG PHARMACEUTICALS, INC.,

                   Plaintiff,

         v.                                                  Case No. ____________
 AMERICAN GUARANTEE AND
 LIABILITY INSURANCE COMPANY,

                   Defendant.



                                COMPLAINT AND JURY DEMAND

       Plaintiff, AMAG Pharmaceuticals, Inc. (hereafter “AMAG,” “Policyholder” or “Insured”),

by and through its attorneys, Proskauer Rose LLP, for its Complaint for declaratory judgment

pursuant to 28 U.S.C. § 2201(a) and breach of contract against American Guarantee and Liability

Insurance Company (hereafter “Insurer” or “Zurich”), allege and state as follows:

                                          INTRODUCTION


       1.      This action arises from Zurich’s wrongful denial of insurance coverage under a

broad all-risk insurance policy (the “Policy”) covering, among other business interruption losses,

AMAG’s loss of gross earnings, expenses to reduce loss, and extra expense incurred as a result of

AMAG’s slowdown of its business activities resulting from direct physical loss or damage to

property of a supplier, commonly known as “Contingent Business Interruption” coverage.

Plaintiff suffered this precise type of loss for which it purchased the Policy when a key supplier

was unable to deliver much needed product. Specifically, beginning in November 2017, AMAG’s

direct supplier,         , suffered physical loss or damage to its property at its

plant, a covered dependent property under the Policy. Such loss or damage to supplier’s property
            Case 1:21-cv-10618-LTS Document 1 Filed 04/13/21 Page 2 of 18




in turn resulted in              non-delivery of essential product causing Plaintiff tens of millions of

dollars of covered loss. Defendant initially purported to reserve its rights under the Policy and

ultimately improperly denied coverage to the Insured. AMAG seeks damages for Zurich’s breach

of contract and for a declaratory judgment as to the parties’ rights and obligations under the Policy.

                                             BACKGROUND

       2.         AMAG, a small pharmaceutical company based in Waltham, Massachusetts, was

founded in 1981. Among its leading products was                        an injectable drug indicated to



                          .

       3.         Beginning in 2009, AMAG began working with                (“      ” or “Supplier”) on

the           ® product, which gained FDA approval in

           In relevant years,         was AMAG’s sole or primary supplier.

       4.         During relevant times, Supplier provided                 to AMAG utilizing a clean

room at Supplier’s                           facility known as the     line or    filling area. In order

to supply                to AMAG,              added liquid to the powdered Active Pharmaceutical

Ingredient (or “API”), filled vials with the resulting mixture, and shipped to third-parties for

labeling and packaging. AMAG sold both branded                        and, later, an authorized generic

version.

       5.                       was AMAG’s largest product, with net sales of approximately $

million in 2016 and $           million in 2017.

       6.         In November 2017, during the Policy period, Supplier’s           filling area suffered

physical loss or damage resulting in               ’s non-delivery of four lots—nearly 200,000 1mL




                                                      2
            Case 1:21-cv-10618-LTS Document 1 Filed 04/13/21 Page 3 of 18




vials—of              to plaintiff. These four lots were never delivered nor replaced. AMAG was

thus unable to fulfil its contracts and make sales of          .

       7.       Despite Plaintiff’s Herculean efforts, this supply disruption led to tens of millions

of dollars of losses and ultimately forced AMAG’s exit from the

market.

       8.       Plaintiff timely noticed Zurich of the loss. AMAG also pursued other recovery

from          resulting in a confidential settlement. Defendant has denied coverage. Plaintiff seeks

coverage here under the Policy for Contingent Business coverage that is not subject to the

settlement.


                                          THE PARTIES

       9.       Plaintiff AMAG Pharmaceuticals, Inc. is Delaware corporation with its principal

place of business in Waltham, Massachusetts and is insured under the Policy.

       10.      Defendant American Guarantee and Liability Insurance Company is an insurance

company domiciled in New York with its principal place of business in Schaumburg, Illinois.

American Guarantee and Liability Insurance Company is a member of the Zurich Insurance

Companies and issued the “Zurich Edge” Policy to the Plaintiff.

                                  JURISDICTION AND VENUE

       11.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because complete

diversity exists between Plaintiff and Defendant and the amount at issue exceeds the $75,000.

       12.      This Court has personal jurisdiction pursuant to Fed. R. Civ. P. 4(e); M.G.L.

c. 233A, § 3; and M.G.L. c. 175, § 151 because, at all relevant times, Defendant was registered

with the Massachusetts Department of Insurance to transact insurance business within the

Commonwealth of Massachusetts, and Defendant has transacted insurance business within the
                                                  3
            Case 1:21-cv-10618-LTS Document 1 Filed 04/13/21 Page 4 of 18




Commonwealth. Jurisdiction is additionally proper, because an actual controversy exists between

the Insured and Zurich regarding the parties’ rights and obligations under the insurance policy at

issue, which was issued to Plaintiff in Massachusetts.

          13.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Defendant

is licensed and does business in the Commonwealth, Plaintiff’s place of business is in this District,

and the Policy at issue was issued to the Insured in Waltham, Massachusetts.

                                   NATURE OF THE ACTION

          14.   This civil action for declaratory judgment and breach of contract arises out of

Zurich’s wrongful failure and refusal to honor its obligation to provide AMAG with coverage

under a commercial property and business interruption insurance policy for the substantial losses

of business income, extra expense, and related losses incurred by AMAG arising out of “direct

physical loss of or damage” to Supplier’s property resulting in the necessary slowdown of

AMAG’s business. Zurich’s chosen Policy language covers either “direct physical loss of or

damage” to a supplier’s “property (of the type insurable under this Policy)” “from any cause

unless excluded)” (emphasis added). As a result of loss or damage to                property in the

filing area, AMAG experienced an extreme slowdown (a “Suspension” as defined in the Policy)

in its business activities, ultimately suffering tens of millions of dollars of insured loss.

          15.   AMAG, a small but profitable pharmaceutical company, has always faced the risk

that a key supplier would be unable to deliver essential product, thus severely damaging AMAG’s

business. Plaintiff took steps to protect against such risks by purchasing all-risk insurance from

Zurich.

          16.   The Insured purchased a broad commercial property insurance policy from Zurich

for the annual period beginning February 1, 2017, paying a premium of more than $425,000 for

                                                   4
         Case 1:21-cv-10618-LTS Document 1 Filed 04/13/21 Page 5 of 18




the 12-month policy period. The Policy covers not only repair or replacement of AMAG’s own

property due to loss or damage, but also covers the Insured’s loss of business income and extra

expense incurred by the Insured due to physical loss of or damage to a supplier’s or contract

manufacturer’s property, often referred to as “contingent business interruption” coverage in the

insurance industry. The Policy AMAG purchased from Zurich is an “all-risk” policy. Such

policies protect against all risks of loss or damage except those explicitly and unambiguously

excluded from coverage.

       17.     Beginning in November 2017, the Insured began to experience precisely the type

of losses for which it had purchased coverage as a result of a key supplier’s non-delivery of

          due to damage to the Supplier’s property at a covered dependent location. The Insured

suffered tens of millions of dollars in covered losses and costs occasioned by the interruption of

its business. The Insured reasonably expected it could turn to Zurich to provide the coverage for

which it had contracted.

       18.     Instead, Zurich wrongly denied coverage to the Insured, taking the position that the

facts did not trigger the Policy’s contingent business interruption coverage or that one or more

exclusions applied.

       19.     The Insured seeks to hold Zurich responsible for its wrongful breach of the Policy

contract, as well as obtaining declarations that Zurich must provide the Insured with the coverage

promised and for which the Insured paid premium.

                                 FACTUAL ALLEGATIONS

                                       The Zurich Policy

       20.     Defendant issued “The Zurich EDGE Policy” No. ERP0088480-02 to the Insured

for the policy period of February 1, 2017 to February 1, 2018 (the “Policy”). A true and correct

                                                5
          Case 1:21-cv-10618-LTS Document 1 Filed 04/13/21 Page 6 of 18




copy of the Policy is attached as Exhibit A. The Policy provides up to $265,000,000 in coverage

“for the total of all coverages combined” and specifically includes up to $50,000,000 for

contingent business interruption loss at                                             location (see

Ex. A, Policy App’x F, Loc. No. 1).

       21.     The Insured timely paid all premiums due for the Policy, totaling $427,445.60, and

Zurich accepted them. Accordingly, the Insured reasonably expected the coverage purchased

would be provided.

       22.     Zurich drafted the Policy.

       23.     AMAG is the First Named Insured under the Policy.

       24.     The Policy provides coverage for property damage, business interruption (referred

to in the Policy as “Time Element”) and contingent business interruption, among other covered

causes and types of loss. Specifically, the Policy “[i]nsures against direct physical loss of or

damage caused by a Covered Cause of Loss to Covered Property, at an Insured Location[.]” Ex.

A, Policy § 1.01. A Covered Cause of Loss is defined as “[a]ll risks of direct physical loss of or

damage from any cause unless excluded.” Ex. A, Policy § 7.11. Covered Property includes the

Insured’s interest in real and personal property. Ex. A, Policy § 3.01.01.

       25.     The Policy’s Time Element Coverages Form provides in pertinent part:

       The Company will pay for the actual Time Element loss the Insured sustains, as
       provided in the Time Element Coverages, during the Period of Liability. The Time
       Element loss must result from the necessary Suspension of the Insured’s business
       activities at an Insured Location. The Suspension must be due to direct physical
       loss of or damage to Property (of the type insurable under this Policy other than
       Finished Stock) caused by a Covered Cause of Loss at the Location, or as
       provided in Off Premises Storage for Property Under Construction Coverages.

       The Company will also pay for the actual Time Element loss sustained by the
       Insured, during the Period of Liability at other Insured Locations. The Time
       Element loss must result from the necessary Suspension of the Insured’s business
       activities at the other Insured Locations. Such other Location must depend on the
                                                 6
          Case 1:21-cv-10618-LTS Document 1 Filed 04/13/21 Page 7 of 18




       continuation of business activities at the Location that sustained direct physical
       loss or damage caused by a Covered Cause of Loss.

Ex. A, Policy, § 4.01.01.

       26.     The Policy’s “Special Coverages” include Contingent Time Element:

               This Policy covers the actual Time Element loss as provided by the Policy,
               sustained by the Insured during the Period of Liability directly resulting from the
               necessary Suspension of the Insured's business activities at an Insured Location if
               the Suspension results from direct physical loss of or damage caused by a Covered
               Cause of Loss to Property (of the type insurable under this Policy) at Direct
               Dependent Time Element Locations, Indirect Dependent Time Element
               Locations, and Attraction Properties located worldwide, except [certain non-U.S.
               countries]

Ex. A, Policy, § 5.02.05.

       27.     “Suspension” is defined by Zurich in the Policy as “the slowdown or cessation of

the Insured’s business activities;” “Covered Cause of Loss” is defined as “[a]ll risks of direct

physical loss of or damage from any cause unless excluded;” and “Direct Dependent Time

Element Locations” include any location of “a direct: customer, supplier, contract manufacturer

or contract service provider to the Insured.” Ex. A, Policy §§ 7.11, 7.16, 7.56.

       28.     The Time Element Coverages, including contingent business interruption, provide

coverage for AMAG’s loss of “Gross Earnings,” which is defined as “the actual loss sustained by

the Insured during the period of liability.” Ex. A, Policy § 4.02.01.01. Pursuant to the Policy

Declarations, this coverage is initially provided for 24 months.

       29.     The Time Element Coverages provide coverage for an Extended Period of Liability,

which extends the Gross Earnings coverage for an additional 365 days under the Policy

Declarations. Ex. A, Policy § 4.02.02.

       30.     The Time Element Coverages also provide up to $25 million in “Extra Expense”

coverage “for the reasonable and necessary Extra Expenses incurred by the Insured, during the


                                                 7
            Case 1:21-cv-10618-LTS Document 1 Filed 04/13/21 Page 8 of 18




Period of Liability, to resume and continue as nearly as practicable the Insured’s normal business

activities that otherwise would be necessarily suspended, due to direct physical loss of or damage

caused by a Covered Cause of Loss to Property of the type insurable under this policy at a

Location.” Ex. A, Policy § 4.02.03.

       31.     Additionally, the Policy provides coverage for expense to reduce loss and

professional fees.

       32.     As set forth below, the Policy contains a number of exclusions raised by Zurich,

each of which is inapplicable and must be construed strictly against Zurich and in favor of

coverage.

                          Physical Loss or Damage to            Property

       33.     As set forth above, AMAG’s                product was mixed, filled, and stoppered

on                line. The     line was also used for other products and contained two paths, one

for “lyophized” and the other for non-lyophized (liquid fill) products.           vials were filled

using the non-lyophized path.

       34.     On or about November 10, 2017,                 was alerted by the triggering of

environmental alarms of an air hose connection that had come loose on a piece of equipment

(called a “trayer”) on the lyophized filling path. The cause of the air hose becoming disconnected

was determined to be a result of maintenance that       had conducted on the trayer the day before.

While that connection was repaired on or about November 12, it was subsequently determined that

the air line that powers the trayer rake arms came loose and propelled compressed air into the area

under the trayer.         collected samples on or about November 11 and 13, and December 9,

ultimately stating that mold was or could have been at various parts of the      line and shutting

down the entire       line on December 8.

                                                 8
            Case 1:21-cv-10618-LTS Document 1 Filed 04/13/21 Page 9 of 18




          35.       The mold under the trayer only became mobile as a result of the November 10 air

leak. Following tests, Supplier determined the mold was potentially harmful to humans. Due to

the physical loss or damage to                     equipment,          ultimately rejected all lots passing

through both paths of the         line between November 9 and December 8, including AMAG’s four

lots of               filled on November 17 and 25, and December 2 and 7 (the “Four Lots”). The

Four Lots consisted of 192,693            vials.

                    The Non-Delivery of AMAG’s Four Lots Causes Slowdown of
                                  AMAG’s Business Operations


          36.       The Four Lots were never delivered or replaced by             , resulting in more than

$30 million net revenue loss to Plaintiff plus other covered losses. AMAG struggled mightily to

keep the business afloat and mitigate its losses, but could not make sales without product.

Ultimately, AMAG exited the profitable                                                    market.

          37.       Plaintiff suffered significant losses covered by the Policy, including:

stock on hand was used to partially fulfil AMAG’s authorized generic contracts, thus losing more

profitable branded sales; AMAG incurred increased costs to procure saleable                         vials of

                from another source; mitigation costs were incurred in switching patients in need of

            from          to      vials, and loss of API in the Four Lots never delivered by           .

          38.       In August 2019, AMAG instituted arbitration against                 under the parties’

supply contract for damages resulting from Supplier’s alleged numerous breaches of contract, only

some of which related to the Four Lots. The               arbitration resulted in a confidential settlement.

AMAG does not seek in this suit any amounts recovered from                         in settlement. Rather,

Plaintiff’s claim to Zurich is for AMAG’s time element loss, extra expense, expenses to reduce

loss, and professional fees resulting from loss or damage to                property.


                                                      9
             Case 1:21-cv-10618-LTS Document 1 Filed 04/13/21 Page 10 of 18




                                   Zurich’s Denial of Coverage

        39.      On or about June 6, 2018, the Insured provided Zurich with notice under the Policy.

        40.      Zurich acknowledged receipt of the Claim and assigned the Claim number

5630021385.

        41.      AMAG and Zurich communicated by phone, letter and email about the Insured’s

losses and the status of the         arbitration. At various times, Zurich took differing positions:

denying coverage in September 2018; “reopen[ing the claim] for investigation” on December 20,

2018 and January 5, 2019; withdrawing its denial while purporting to reserve its rights by

correspondence dated June 12, 2019; and eventually returning to a compete denial of coverage in

2021.

        42.      On January 15, 2021 and again on March 30, 2021, Zurich notified AMAG that it

had concluded the Policy did not provide coverage and that it was denying the Claim.

                            AMAG’s Claim Triggers the “All Risks”
                          Zurich Policy and Various Coverages Therein


        43.      The physical loss or damage to Supplier’s equipment, by a cause of loss not

expressly excluded, at or near the       line occurred during the Zurich policy period and resulted

in non-delivery of the Four Lots. This in turn caused a slowdown of AMAG’s business and all

time element and related loss is covered by the Policy.


        i.       Loss or Damage to       ’s Property Triggers the Policy’s Contingent Business
                 Interruption Time Element Coverages

        44.      As quoted above, Zurich’s contingent business interruption section 5.02.05 covers

(a) AMAG’s time element loss, (b) resulting from suspension of AMAG’s business, (c) resulting

from physical loss or damage by a covered cause of loss (d) to property of the type insurable, (e)


                                                 10
           Case 1:21-cv-10618-LTS Document 1 Filed 04/13/21 Page 11 of 18




at a direct dependent time element location. Each of these elements are fulfilled as described

herein and in paragraphs 45-49 below.

        45.        AMAG suffered loss of gross earnings, expenses to reduce loss, and extra expense,

including lost sales, mitigation and “cover” costs, and sales of less profitable authorized generic

product.

        46.        AMAG’s time element losses were a result of a suspension (defined in the Policy

to include a “slowdown of business activities”) of AMAG’s                  sales and no other causes.

        47.        Plaintiff’s slowdown of business was the result of physical loss or damage to

           property, namely the trayer, the air hose, and/or other parts of the    equipment. Such

physical loss or damage was caused by a “covered cause of loss,” which includes all causes not

expressly excluded by the Policy. As outlined below, Zurich cannot meet its burden of proof that

the physical loss or damage to Supplier’s equipment was caused by an excluded cause.

        48.             ’s property – equipment – was “of the type insurable” under the Zurich

Policy, namely personal property.

        49.             ’s property was located at its                             facility (

        ’s) facility (see Ex. A, Policy, App’x F, Loc. No. 1), a scheduled time element location on

the Policy.

        50.        The amount of AMAG’s time element loss and expense to reduce loss will be

proven at trial.

        51.        The duration and amount of the Policy’s Gross Earnings coverage and Extended

Period of Liability coverage will be proven at trial.




                                                  11
         Case 1:21-cv-10618-LTS Document 1 Filed 04/13/21 Page 12 of 18




       ii.     The Policy’s Extra Expense Coverage is Triggered

       52.     AMAG’s contingent business interruption also forced Plaintiff to incur expenses in

excess of the total cost chargeable to the operation of its business over and above the total cost the

Insured ordinarily would have incurred to conduct its business had no covered loss of or damage

to       ’s property and the resulting suspension of business occurred.

       53.     Such extra expenses include, without limitation the purchase of substitute product

at a higher price and relabeling of vials.

       54.     The foregoing and any other similar expenses incurred by the Insured triggered the

Policy’s Extra Expense coverage.

       55.     The amount of the Policy’s Extra Expense coverage will be proven at trial.


       iii.    AMAG has or will incur Professional Fees Covered by the Policy

       56.     The Policy also covers fees incurred by accountants, engineers and other

professionals to determine, inter alia, the amount of covered loss. Ex. A, Policy, § 5.02.23.

       57.     The amount of AMAG’s professional fees will be proven at trial.

                 The Contamination Exclusion Does Not Apply to This Claim

       58.     Contrary to Zurich’s denial of coverage, the Policy’s Contamination exclusion is,

by its terms, inapplicable to AMAG’s loss. The unambiguous terms of the exclusion confirm that

it does not apply to the facts presented here. Alternatively, to the extent there is ambiguity in

Zurich’s chosen language, it must be construed against Zurich and in favor of coverage. Zurich

cannot prove (as it must to avoid coverage) any clear and unambiguous interpretation making the

exclusion applicable.

       59.     Exclusion 3.03.01.01 provides: “This Policy excludes the following unless it

results from direct physical loss or damage not excluded by this Policy. . . . Contamination, and

                                                 12
         Case 1:21-cv-10618-LTS Document 1 Filed 04/13/21 Page 13 of 18




any cost due to Contamination including the inability to use or occupy property or any cost of

making property safe or suitable for use or occupancy, except as provided by the Radioactive

Contamination Coverage of this Policy.”

       60.     The Policy’s definition of “Contamination (Contaminated)” provides:


       Contamination (Contaminated) – Any condition of property due to the actual presence
       of any foreign substance, impurity, pollutant, hazardous material, poison, toxin, pathogen
       or pathogenic organism, bacteria, virus, disease causing or illness causing agent, Fungus,
       mold or mildew.

Ex. A, Policy, § 7.09

       61.     This exclusion is inapplicable for a variety of reasons. First, it requires the “actual

presence” of the foreign substance, presumably in Zurich’s position, mold.                    and its

consultants, however, only concluded that there was a “potential” for mold contamination.

Moreover, there is no evidence that AMAG’s                product was “contaminated.”

       62.     Indeed, the Policyholder is not seeking reimbursement for costs due to

contamination, (i.e., remediation costs) but rather for the Time Element losses caused by the

physical loss of or damage to        ’s property – the air hose, trayer, and/or equipment at the

filling area. Such losses do not fall within the Contamination exclusion.

       63.     Second, even if Zurich could prove actual contamination, it could have only

resulted from “direct physical loss or damage not excluded,” such as damage to the air hose

connection and trayer. To the extent mold was present under the trayer cabinet, it was localized

and caused no loss until propelled by the leaking compressed air hose.

       64.     Because the Insured’s “all-risk” policy drafted and issued by Zurich contains no

provision excluding losses caused by the type of physical loss or damage described herein, the

Insured reasonably expected that the Policy it purchased would cover these losses.

                                                 13
         Case 1:21-cv-10618-LTS Document 1 Filed 04/13/21 Page 14 of 18




                      No Other Cited Exclusions Apply to AMAG’s Loss

       65.     Contrary to Zurich’s denial, the Policy’s exclusions for faulty design and damage

to stock in process are not applicable. These exclusions, provide:

       This Policy excludes the following but any resulting physical damage not otherwise
       excluded is insured:

       3.03.04.01. Faulty, inadequate or defective design, specifications, workmanship,
       construction or materials used.

       3.03.04.02. Loss or damage to stock or material attributable to manufacturing or
       processing operations while such stock or material is being processed, manufactured,
       tested or otherwise worked on.

       66.     There is no evidence of defective design of           ’s trayer or other relevant

equipment in the       line, nor that any alleged defect caused the air hose leak. Moreover, any

defect Zurich might hope to prove would not defeat coverage as “resulting physical damage not

otherwise excluded is insured.” Ex. A, Policy, § 3.03.04 (emphasis added).

       67.     AMAG’s loss is not for damage to its material while being processed.

       68.     Accordingly, neither of these exclusions, nor any others in the Policy, limit or

preclude coverage.


                                          COUNT ONE
                                        Breach of Contract

       69.     The Policyholder realleges and incorporates by reference the allegations of the

foregoing paragraphs as if fully set forth herein.

       70.     The Policy constitutes a valid and enforceable contract between the Insured, on the

one hand, and Zurich, on the other.

       71.     Plaintiff AMAG Pharmaceuticals, Inc.is an Insured under the Policy.




                                                 14
          Case 1:21-cv-10618-LTS Document 1 Filed 04/13/21 Page 15 of 18




         72.      On or about June 6, 2018, the Insured made a claim to Zurich under the Policy for

substantial, multi-million-dollar losses covered by the Policy.

         73.      Pursuant to the terms of the Policy, including the contingent business interruption,

extra expense, gross earnings, expenses to reduce loss, and professional fees coverages, Zurich is

obligated to provide coverage to the Insured, up to the respective limits of liability. AMAG’s

Claim is not excluded by any provision in the Policy.

         74.      The Insured has complied with all applicable terms and conditions of the Policy

that were not waived by Zurich or excused as a result of Zurich’s denial of coverage or its breaches

described herein. The Insured provided timely payment of premiums and timely notice of its

Claim.

         75.      Zurich has breached the Policy through its failure and refusal to provide coverage

to the Insured.

         76.      As a direct and proximate result of Zurich’s breach, AMAG has been deprived of

the benefit of its insurance coverage and has incurred damages in an amount to be proven at trial.


                                        COUNT TWO
                    Declaratory Judgment Pursuant to 28 U.S.C. §§ 2201; 2202

         77.      The Policyholder realleges and incorporates by reference the allegations of the

foregoing paragraphs as if fully set forth herein.

         78.      Plaintiff AMAG is an Insured under the Policy, which is a valid and enforceable

contract sold to the Insured by Zurich, and which provides up to $265,000,000 in coverage for

property loss or damage, business interruption, extra expense, and other coverages, including up

to $50,000,000 for contingent business interruption loss at         ’s                      facility.




                                                   15
         Case 1:21-cv-10618-LTS Document 1 Filed 04/13/21 Page 16 of 18




       79.     On or about June 6, 2018, the Insured gave Zurich timely notice of its Claim for

contingent business interruption and other coverages, each of which involved a “Covered Cause

of Loss” sufficient to trigger the Policy’s Time Element Coverages (including Gross Earnings,

Extended Period of Liability, and Extra Expense), expenses to reduce loss, and Professional Fees

coverage, as well as any other coverages or benefits potentially available under the Policy.

       80.     On or about January 15 and March 30, 2021, Zurich wrongfully denied coverage

for the Claim, erroneously contending that the Policy’s contingent business interruption coverage

was not triggered and that certain Policy exclusions purportedly preclude coverage for the Claim.

       81.     An actual and justiciable controversy exists between Zurich and the Insured

concerning the application of the Policy to the Claim, including whether the Policy’s coverage is

triggered and whether certain exclusions apply.

       82.     The Insured seeks a declaration from the Court that: (a) loss or damage to       ’s

equipment was caused by a Covered Cause of Loss under the Policy, thus triggering the Policy’s

contingent business interruption coverage; (b) AMAG’s time element losses for the period of

indemnity and extended period of indemnity are covered under the Policy; (c) the Insured is

entitled to coverage under the Policy’s Time Element Coverages (including Gross Earnings,

Extended Period of Liability, and Extra Expense) and expenses to reduce loss; (d) the Insured is

entitled to coverage under the Policy’s Professional Fees coverage; and (e) there is no applicable

Policy exclusion or condition that precludes coverage for the Claim.




                                                  16
           Case 1:21-cv-10618-LTS Document 1 Filed 04/13/21 Page 17 of 18




                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that the Court enter judgment ordering the following

relief:

          A.     Enter a judgment in favor of the Insured and against Zurich, as requested herein, on

each of the Counts in this Complaint;

          B.     Award the Insured its actual and consequential damages sustained as a result of

Zurich’s breach of the Policy in an amount to be established through proof;

          C.     Enter a declaration that: (a) loss or damage to       ’s equipment was caused by a

Covered Cause of Loss under the Policy, thus triggering the Policy’s contingent business

interruption coverage; (b) AMAG’s time element losses for the period of indemnity and extended

period of indemnity are covered under the Policy; (c) the Insured is entitled to coverage under the

Policy’s Time Element Coverages (including Gross Earnings, Extended Period of Liability, and

Extra Expense) and expenses to reduce loss; (d) the Insured is entitled to coverage under the

Policy’s Professional Fees coverage; and (e) there is no applicable Policy exclusion or condition

that precludes coverage for the Claim;

          D.     Enter a judgment awarding the Insured pre-judgment interest and post-judgment

interest under applicable law;

          E.     Enter a judgment awarding the Insured its attorneys’ fees and costs as allowed by

law; and

          F.     Such other and further relief to which Plaintiff may justly be entitled.




                                                  17
         Case 1:21-cv-10618-LTS Document 1 Filed 04/13/21 Page 18 of 18




                                         JURY DEMAND

        AMAG hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure as to all issues so triable.



 Dated: April 13, 2021                          Respectfully submitted,


                                           By: /s/ James R. Anderson
                                               PROSKAUER ROSE LLP
                                               James R. Anderson (BBO No: 693781)
                                               One International Place
                                               Boston, MA 02110
                                               Phone: (617) 526-9851
                                               Fax: (617) 526-9899
                                               jaanderson@proskauer.com

                                                Marc E. Rosenthal (pro hac motion pending)
                                                70 West Madison, Suite 3800
                                                Chicago, IL 60602
                                                Phone: (312) 962-3530
                                                Fax: (312) 962-3551
                                                mrosenthal@proskauer.com




                                              18
